DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/30/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Atkins on 09/13/2021.
The application has been amended as follows: Claim 1 is amended to recite:An ignition protected switch device comprising:
	a housing;
	a line-side terminal and a load-side terminal coupled to the housing; 
	a bus structure in the housing and including at least one mechanical switch contact and at least one solid state switching element operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal; and
;
	wherein the housing is configured and designed to operate at a surface temperature at or below a second temperature limit and wherein the controller is further configured to operate the at least one solid state switching element in reference to the second temperature limit, thereby precluding the housing from being an ignition source in the hazardous location; and
	wherein the housing includes a sealed internal enclosure containing the mechanical switch contact, thereby precluding the switch contact from being an ignition source in the hazardous location;
	whereby the ignition protected switch device is compliant for use in the hazardous location without requiring a separately provided explosion-proof enclosure.
Claim 4 is amended to recite:	The ignition protected switch device of claim 1, wherein the line-side terminal and the load-side terminal each comprise a secure cable terminal assembly including a locking element preventing a cable termination from loosening over time when subjected to thermal cycling or vibration, thereby precluding the secure terminal assembly from being an ignition source in the hazardous location.Claim 5 is amended to recite:
	The ignition protected switch device of claim 4, wherein the secure cable terminal assembly further includes a lug terminal and wherein the locking element is a spring element.Claim 6 is amended to recite:	The ignition protected switch device of claim 5, wherein the lug terminal further comprises a 
	The ignition protected switch device of claim 6, wherein the lug terminal is a box lug, and wherein the spring element acts internally to the box lug.Claims 2, 3, 19, and 20 are cancelled.

Allowable Subject Matter
Claims 1 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-18 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the controller is further configured to operate the at least one solid state switching element in reference to the second temperature limit, thereby precluding the housing from being an ignition source in the hazardous location. Regarding claim 1, Volmer et al. U.S. Patent Application 2015/0211534 (hereinafter “Volmer”) teaches an ignition protected switch device (i.e. battery pack 10)(refer also to [0007]) comprising: a housing (refer to [0042]); a load-side terminal coupled to the housing (refer to contacts 22 and 23)(fig.2)(refer also to [0042]); a bus structure (implicit)(refer to fig.2) in the housing (implicit) and including at least one solid state switching element operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal (i.e. circuit breakers 17 and 19)(fig.2); and a controller (i.e. protective circuit 14)(fig.2) operating the at least one solid state switching element (implicit); wherein the housing is configured and designed to operate at a surface temperature at or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839